Exhibit 10.87

 

BALLOON PROMISSORY NOTE

 

$3,000,000

March 13, 2020

  Apex, North Carolina

 

FOR VALUE RECEIVED, REACH CONSTRUCTION GROUP, LLC, a North Carolina limited
liability company (“Maker”), will pay to the order of CUI GLOBAL, INC.
(hereinafter together with any holder hereof, called “Holder”), at 20050 SW
112th Avenue, Tualatin, OR 97062, or at such other place as the Holder may from
time to time designate in writing, the principal sum of Three Million Dollars
and 00/100 Dollars ($3,000,000), upon the following terms:

 

1.       Payment Terms. Principal and interest hereunder shall be payable to
Holder in lawful money of the United States of America at the address of Holder
specified above, or at such other place as Holder may designate in writing. All
Principal and interest shall be due and payable sixty (60) days from the date of
this promissory note.

 

a.     Interest shall accrue at the rate of six percent (6%) per annum. Interest
shall be calculated on a 365-day year based on actual days elapsed and shall be
payable on the outstanding principal balance due and owing from time to time.

 

b.     There shall be a ten (10) day grace period for each payment. A five
percent (5%) late fee will be added to any payments made outside the grace
period.

 

2.        Prepayment. Maker shall be entitled to prepay this Note in whole or in
part at any time without penalty or permission.

 

3.      Default. An Event of Default shall be deemed to have occurred hereunder
upon the occurrence of any of the following events which is not cured within ten
(10) days after written notice is sent by Holder to Maker: (a) the Maker's
failure to pay any principal or other amounts hereunder when due and payable;
(b) a breach of a representation or warranty by Maker pursuant to the Security
Agreement; or (c) the commencement of any bankruptcy, receivership or insolvency
proceedings by Maker, or if commenced against Maker and not discharged within 10
days, or if an order for relief is entered against Maker by the appropriate
bankruptcy court.

 

If any Event of Default shall occur, all then outstanding principal hereunder,
all accrued and unpaid interest hereunder and all other amounts payable under
this Note shall be accelerated and shall be immediately due and payable without
presentment, further demand, protest or further notice of any kind, all of which
are hereby expressly waived by the Maker. Upon the occurrence of any Event of
Default, the outstanding principal of this Note shall bear interest at the
highest legal rate permissible under the laws of the state of Texas. In no event
shall the amount of interest due or payments in the nature of interest payable
hereunder exceed the maximum contract rate of interest allowed by applicable
Texas law, and in the event any such payment is paid by Holder or received by
the Holder, then such excess sum shall be credited as a payment of principal,
unless Maker shall notify the Holder, in writing, that the undersigned elects to
have such excess sum returned to it forthwith.

 

 

--------------------------------------------------------------------------------

 

 

4.       Security. The obligations of Maker under this promissory note are
secured by a Security Agreement and UCC-1 filed by Holder on certain assets of
Maker.

 

5.       Miscellaneous.

 

a.     No act of omission or commission of the Holder, including specifically
any failure to exercise any right, remedy or recourse, shall be effective,
unless set forth in a written document executed by the Holder and then only to
the extent specifically recited therein. A waiver or release with reference to
one event shall not be construed as continuing, as a bar to, or as a waiver or
release of any subsequent right, remedy or recourse as to any subsequent event.

 

b.     The validity, construction, enforcement, and interpretation of this Note
shall be governed by the laws of the State of Texas and the United States of
America, without regard to principles of conflict of laws.

 

c.     Maker (a) consents to the personal jurisdiction of the state court having
jurisdiction in Texas, (b) stipulates that the proper, exclusive, and convenient
venue for any legal proceeding arising out of this Note is a court of competent
jurisdiction in the State of Texas, and (c) waives any defense, whether asserted
by a motion or pleading, that Texas, is an improper or inconvenient venue.

 

d.     In any mediation, arbitration, or legal proceeding arising out of this
Note, the losing party shall reimburse the prevailing party, on demand, for all
costs incurred by the prevailing party in enforcing, defending, or prosecuting
any claim arising out of this Note.

 

IN WITNESS WHEREOF, the undersigned has executed this Note as of the date first
written above.

 

  REACH CONSTRUCTION GROUP, LLC,   a North Carolina limited liability company  
        By: /s/ Brandon Martin   Print Name: Brandon Martin   Title: CEO   Reach
Construction Group   Date: 03/13/2020

 

 

2